Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 was filed after the mailing date of the 09/18/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-8 and 10-13 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a backing structure; a first swivel plate, attached to each of and positioned between the backing structure and the feed arm, configured to facilitate horizontal rotation of the feed arm into at least one of a first configuration and a second configuration, wherein the horizontal rotation arises in a plane perpendicular to a plane along which the backing structure extends upwards for a given height; a locking apparatus configured for securing the first swivel plate at each of a first angle when the antenna system is configured into the first configuration, and a second angle when the 
Regarding independent claim 7, patentability exists, at least in part, with the claimed features of rotating a feed arm from a second configuration into a first configuration using a first swivel plate coupling a backing structure to the feed arm; and locking the feed arm into the first configuration; second rotating the feed arm in a downward direction from a folded state and into an unfolded state; wherein a second swivel plate couples the feed arm to the backing structure and is configured to facilitate the second rotating of the feed arm from the folded state into the unfolded state; locking the second swivel plate in the unfolded state; wherein the antenna, when configured in each of the first configuration and the unfolded state, is configured for operational use; and wherein the antenna, when in the second configuration and the folded state, is configured for at least one of storage, shipping and packaging.
Claims 3-6 depend from claim 1, claims 8, 10-13 depend from claim 7 and are included in the allowable subject matter.
Clark (US 5929817), Baghdasarian et al. (US 6424314), and Winegard et al. (US 5646638) are all cited as teaching some elements of the claimed invention including an antenna system, a backing structure, a plurality of swivel plates, a plurality of second holes, as well as, a locking apparatus and rotation device therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845